Citation Nr: 1612243	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-31 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to February 3, 2011.

2.  Entitlement to a higher initial evaluation for service-connected bilateral hearing loss, rated as 10 percent disabling on and after February 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The January 2009 rating decision granted entitlement to service connection for bilateral hearing loss and assigned a 0 percent rating effective February 29, 2008.  A notice of disagreement with the assigned disability rating was received in January 2010, a statement of the case was issued in June 2010, and a substantive appeal was received in August 2010.

In the course of this appeal, a March 2011 rating decision increased the disability rating for the Veteran's bilateral hearing loss from 0 percent to 10 percent effective February 3, 2011.  Because this increase constitutes less than a full grant of the benefit sought, both stages of this increased rating claim remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2011, the Veteran testified at a personal hearing before Acting Veterans Law Judge Kelli A. Kordich.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the issues involving entitlement to increased ratings for bilateral hearing loss were originally denied by the Board in a June 2012 decision.  

In September 2013, the Veteran was sent a letter notifying him "on or after August 23, 2011, the Board issued you a final decision which may have applied an invalidated rule relating to the presiding [Veterans Law Judge's] duties at your Board hearing."  The regulation at issue, 38 C.F.R. § 3.103(c)(2) , states that "[i]t is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  The Veteran was notified that the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that the provisions of 38 C.F.R. § 3.103 apply to Board hearings.  He was given the option of having the Board vacate its June 2012 decision to the extent that it had denied his claim of entitlement to a higher initial rating for bilateral hearing loss, either with or without him testifying at a new hearing.  In response, the Veteran requested that the Board vacate his prior decision and schedule him for a new hearing. 

In June 2014, the Board vacated the portion of the June 2012 decision that denied entitlement to increased ratings for bilateral hearing loss.  He was subsequently scheduled for a new Board hearing.

In January 2016, the Veteran testified at a personal hearing before Veterans Law Judge Deborah W. Singleton.  A transcript of this hearing was prepared and associated with the claims file.

At his January 2016 Board hearing, the Veteran was notified that, because this was the second Board hearing at which he would be presenting testimony, his claim would have to be decided by a three-member panel of Veterans Law Judges.  He was notified that he was entitled to present testimony on this issue before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (holding that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal).  He waived this right on the record at his January 2016 hearing.  

The issue of entitlement to service connection for tinnitus was raised on the record at the January 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss on and after February 3, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran testified at his Board hearing that he was withdrawing the pending appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 3, 2011.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the issue of entitlement to a compensable rating for bilateral hearing loss prior to February 3, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claim of entitlement to an initial compensable rating for bilateral hearing loss prior to February 3, 2011.  This withdrawal was made at the January 2016 Board hearing and was reduced to writing in the hearing transcript.  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on this particular issue.  (The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss on and after February 3, 2011, has not been withdrawn and is addressed below.)  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to February 3, 2011, is dismissed.


REMAND

The Veteran has also claimed entitlement to a higher initial evaluation for service-connected bilateral hearing loss, rated as 10 percent disabling on and after February 3, 2011.  For the reasons discussed below, the Board finds it necessary to remand this claim for additional development, to include an RO determination on whether this claim should be submitted to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran testified at his January 2016 Board hearing that his bilateral hearing loss was last evaluated through VA during an August 2013 appointment.  The Board notes that the most recent VA medical records to have been associated with the claims file are dated in June 2012.  On remand, the AOJ should obtain all outstanding VA medical records, to include the August 2013 audiology evaluation.  The Board notes that audiograms sometimes only appear in VA's VISTA imaging system, to which the Board does not have access.  Prior to returning this case to the Board, the AOJ should ensure that any audiograms that are referenced in the VA medical records, such as any records that were noted to have been scanned into VISTA, have actually been associated with the claims file.

In addition, the Board notes that the Veteran's most recent VA hearing loss compensation and pension examination was in February 2011.  The Veteran testified at his January 2016 Board hearing that his hearing loss has worsened since he was last examined by VA.  In discussing the worsening of the Veteran's hearing loss at the January 2016 Board hearing, the Veteran's accredited representative noted that "[i]t is [the Veteran's] contention his hearing loss has gotten progressively worse and it warrants a higher evaluation than the previously assigned 10 percent, because it's starting to affect his activities of daily living."  The Board finds it necessary to remand this case in order to schedule an examination to assess the current severity of the Veteran's bilateral hearing loss.

Finally, the Board notes that the Veteran and his family have raised a theory of entitlement to a rating in excess of 10 percent for bilateral hearing loss (1) based on an exceptional pattern of hearing impairment or (2) on an extraschedular basis.  The question of whether the Veteran's hearing loss meets the criteria to be considered an exceptional pattern of hearing impairment will be determined through application of 38 C.F.R. § 4.86 to the Veteran's audiograms.  

An extraschedular disability rating may be warranted if it is found that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  In the case at hand, the Veteran's son presented for the record an abstract of an article entitled "Clinical experience with the words-in-noise test on 3430 veterans: comparisons with pure-tone thresholds and word recognition in quiet."  (Citation: J Am Acad Audiol, 2011 Jul-Aug; 22(7):405-23.)  The conclusion of this article is as follows:

The results of the WIN [words-in-noise] from both the previous laboratory studies and the current clinical study indicate that the WIN is an appropriate clinic instrument to assess word-recognition performance in background noise.  Recognition performance on a speech-in-quiet task does not predict performance on a speech-in-noise task, as the two tasks reflect different domains of auditory function.  Experience with the WIN indicates that word-in-noise tasks should be considered the "stress test" for auditory function.

The Veteran in the case at hand has testified to the difficulties he has in understanding speech when there is background noise.  He essentially contends that this difficulty in hearing in noise is not contemplated by the schedular rating criteria of 38 C.F.R. §§ 4.85 and 4.86.  On remand, the VA examiner who conducts the Veteran's audiology examination is asked to review the article that is referenced above and to provide a full description of the additional levels of impairment that the Veteran's bilateral hearing loss has on his ability to function, especially in settings in which there is background noise.  The VA examiner should attempt to estimate the degree to which the Veteran's puretone and Maryland CNC test results would be further impaired by the presence of background noise.

Following completion of the above, the RO should readjudicate the case and should determine whether it is appropriate to refer this case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, to include all records from June 2012 to the present, to include any audiograms that are of record.  (The Veteran testified at his January 2016 Board hearing that his hearing was last evaluated by VA in August 2013.)  Any audiological evidence that is contained exclusively in VISTA should be obtained and associated with the Veteran's claims file.

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should to review the article entitled "Clinical experience with the words-in-noise test on 3430 veterans: comparisons with pure-tone thresholds and word recognition in quiet." (Citation: J Am Acad Audiol, 2011 Jul-Aug; 22(7):405-23.)   The examiner should provide a full description of the additional levels of impairment that the Veteran's bilateral hearing loss has on his ability to function, especially in settings in which there is background noise.  The VA examiner should attempt to estimate the degree to which the Veteran's puretone and Maryland CNC test results would be further impaired by the presence of background noise.

Any opinion expressed should be accompanied by supporting rationale.

3.  After the development requested above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim of entitlement to a higher initial rating for bilateral hearing loss, currently rated as 10 percent disabling, to include consideration of whether on and after February 3, 2011, the requirements for referral to the Director of Compensation and Pension Service have been invoked under 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________                _____________________________
    DEBORAH W. SINGLETON                                   KELLI A. KORDICH
        Veterans Law Judge                                      Acting Veterans Law Judge 
Board of Veterans' Appeals                                  Board of Veterans' Appeals


____________________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals                                          

Department of Veterans Affairs


